Citation Nr: 0805825	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hepatitis C.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have sleep apnea that is 
related to his service-connected hepatitis C.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, sleep 
apnea is proximately due to or the result of his service-
connected hepatitis C.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the veteran's 
claim for service connection for sleep apnea, and therefore, 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for sleep apnea.  
The veteran has claimed that the disorder is secondary to his 
secondary service-connected hepatitis C.  In particular, he 
has asserted that the treatment for his service-connected 
hepatitis C has aggravated his sleep apnea.  Indeed, the May 
2007 VA examiner observed that the veteran did not have many 
of the risk factors normally associated with sleep apnea, but 
noted that he did take narcotic agents for the pain he 
experiences from his arthralgia associated with hepatitis C.  
He also indicated that the indices of the severity of sleep 
apnea improved in parallel with the decreased need for 
narcotic analgesia.  The examiner further commented that 
sleep studies show a relatively high proportion of central 
apneic episodes, which are most likely due to those agents.  
Therefore, the examiner stated, "Inasmuch as his narcotics 
are required to control his joint pains attributed to his 
hepatitis C and the narcotics are contributing to his 
obstructive sleep apnea, it is at least as likely as not that 
his sleep apnea is permanently aggravated by treatment of his 
service-connected hepatitis C."  There is no medical 
evidence showing otherwise.  Based on the May 2007 medical 
opinion, the Board finds that there is reasonable doubt as to 
whether the veteran currently has sleep apnea that was 
aggravated by the medication he was prescribed for his 
service-connected hepatitis C.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has sleep apnea that is related 
to a service-connected disability, that doubt will be 
resolved in the veteran's favor.  Based on the evidence of 
record, the Board finds that the veteran's current sleep 
apnea was aggravated by his service-connected hepatitis C.  
Accordingly, the Board concludes that service connection for 
sleep apnea is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for sleep apnea is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


